IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0010
                            Filed September 17, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICKEY JOE BELIEU,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Carol L. Coppola

(plea) and Douglas F. Staskal (sentencing), Judges.



      Defendant appeals his sentence of incarceration following conviction for

burglary. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Bradley M. Bender,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Heather Ann Mapes, Assistant

Attorney General, John P. Sarcone, County Attorney, and Robert Diblasi,

Assistant County Attorney, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and McDonald, JJ.
                                          2



MCDONALD, J.

         On December 26, 2013, Mickey Belieu was convicted of burglary in the

third degree, in violation of Iowa Code sections 713.1 and 713.6A(1) (2013), and

sentenced to an indeterminate term of incarceration not to exceed five years.

Belieu appeals his sentence, contending the district court did not exercise

discretion in imposing sentence or improperly relied on only a single factor in

imposing sentence—the fact Belieu was unsuccessfully discharged from

residential substance abuse treatment between the time of his plea and

sentencing.

         The district court’s sentence is cloaked with a strong presumption of

regularity, and we will not reverse sentence absent an abuse of discretion. See

State v. Floyd, 466 N.W.2d 919, 924 (Iowa Ct. App. 1990). To establish an

abuse of discretion, the defendant must show the sentencing court exercised its

discretion “on grounds or for reasons clearly untenable or to an extent clearly

unreasonable.” State v. Privitt, 571 N.W.2d 484, 486 (Iowa 1997). “In exercising

its discretion, the district court is to weigh all pertinent matters in determining a

proper    sentence,   including   the   nature   of   the   offense,   the   attending

circumstances, the defendant’s age, character, and propensities or chances for

reform.” State v. Johnson, 513 N.W.2d 717, 719 (Iowa 1994). Although “[a]

sentencing court has a duty to consider all the circumstances of a particular

case,” it is not “required to specifically acknowledge each claim of mitigation

urged by a defendant.” State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995).
                                          3



“Furthermore, the failure to acknowledge a particular sentencing circumstance

does not necessarily mean it was not considered.” Id.

       We conclude the district court recognized it had discretion to determine

and impose sentence and did not abuse its discretion in imposing a term of

incarceration. At the sentencing hearing, the court did refer to Belieu’s discharge

from residential substance abuse treatment, but the court did so in the context of

determining Belieu’s “propensities or chances for reform” and how best to protect

society from further offenses by Belieu. That was a pertinent and permissible

consideration. See Iowa Code § 907.5(1); Johnson, 513 N.W.2d at 719. In

addition, contrary to Belieu’s claim, the district court identified several additional

reasons for imposing sentence, including, but not limited to, the defendant’s age,

familial   circumstances,   substance    abuse    history,   criminal history,   prior

unsuccessful rehabilitative measures, and the need to protect the public from

further offenses by this defendant. Each of these factors was pertinent to and

properly considered in imposing sentence in this case.

       AFFIRMED.